                                                                                                       OSEN LLC
                                                                                                   ATTORNEYS AT LAW
                                                                                                        WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                      1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                       T.212.354.0111




                                                      June 17, 2020

        VIA ECF

        Honorable Pamela K. Chen
        United States District Judge
        United States District Court, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                  Re:     Freeman, et al. v. HSBC Holdings plc, et al., 18-cv-7359 (PKC)(CLP) (“Freeman II”)
                          Bowman, et al. v. HSBC Holdings plc, et al., 19-cv-2146 (PKC)(CLP) (“Bowman”)

        Dear Judge Chen:

               Plaintiffs respectfully write in response to Commerzbank’s June 9, 2020 pre-motion letter,
        ECF No. 82 (“June 9, 2020 Letter”), seeking reconsideration of this Court’s June 5, 2020 order
        dismissing Freeman II and Bowman. As shown below, Commerzbank’s request for the Court to
        overlook its failure to move to dismiss Plaintiffs’ Tenth Claim for Relief on personal jurisdiction
        grounds has no basis in the law.

                This Court correctly found “Commerzbank has not moved to dismiss the Tenth Claim for
        lack of personal jurisdiction under FRCP 12(b)(2),” having only done so for the Sixth Claim for
        Relief and otherwise “join[ing] its co-defendants in moving to dismiss all of the JASTA aiding
        and abetting claims in the Complaints for failure to state a claim under FRCP 12(b)(6).” Freeman
        v. HSBC Holdings PLC, No. 18-cv-7359-PKC-CLP, 2020 WL 3035067, at *4 n.8 (E.D.N.Y. June
        5, 2020) (citing Freeman II ECF No. 75, Bowman ECF No. 34, both at 1 n.2, 3-5). Commerzbank
        does not dispute the Court’s finding, only arguing that the bank made an “inadvertent error” and
        “omi[ssion]” in its motion to dismiss. June 9, 2020 Letter at 2. In fact, that “inadvertent error” was
        also its position as articulated in Defendants’ portion of the Parties’ November 27, 2019 letter
        (Freeman I ECF No. 71, Bowman ECF No. 19) (“November 27, 2019 Letter”), where Defendants
        explained they would seek “dismissal of all claims in Freeman II and Bowman for failure to state
        a claim and, in addition, with respect to Count 6 of the Freeman II Amended Complaint and
        Bowman Complaint, for lack of personal jurisdiction,” id. at 3 (emphasis added), without
        referencing Plaintiffs’ Tenth Claim for Relief.

               A “Rule 54(b) motion” is a motion for “reconsideration,” and “[t]hus, those decisions may
        not usually be changed unless there is ‘an intervening change of controlling law, the availability
        of new evidence, or the need to correct a clear error or prevent a manifest injustice.’” Official
        Comm. of Unsecured Creditors of Color Tile, Inc. v. Coopers & Lybrand, LLP, 322 F.3d 147, 166-
        67 (2d Cir. 2003) (quoting Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255
Letter to the Hon. Pamela K. Chen
June 17, 2020
Page 2 of 3

(2d Cir. 1992)). In support of its proposed motion for reconsideration, Commerzbank cites no
intervening change of controlling law, availability of new evidence, or “clear error” in the Court’s
June 5, 2020 decision. Instead, it suggests that its failure to “preserve that defense” will result in a
“manifest injustice”—but that is just another way of expressing regret over its waiver of an
available defense.

         Commerzbank’s suggestion that its error is excused by a “lenient standard” for setting forth
a personal jurisdiction defense misconstrues the law. Neither the case Commerzbank cites, Mattel,
Inc. v. Barbie-Club.com, 310 F.3d 293 (2d Cir. 2002), nor the case Mattel relied on, Transaero,
Inc. v. La Fuerza Aerea Boliviana, 162 F.3d 724 (2d Cir. 1998), excuse (or even involved) a
mistaken failure to raise a personal jurisdiction defense as to a particular claim. In fact, Transaero
held that “Rule 12(h)(1) ‘advises a litigant to exercise great diligence in challenging personal
jurisdiction ... or service of process. If he wishes to raise [either] of these defenses he must do so
at the time he makes his first significant defensive move....’” Id. (quoting 5A Charles Alan Wright
& Arthur R. Miller, Federal Practice and Procedure § 1391 (1990)) (emphasis added). Mattel and
Transaero are about the “degree of specificity” with which a defendant must present a defense,
not whether it must be made as to each claim. In Mattel (which did not involve personal
jurisdiction), the court found that defendants sufficiently raised defenses to in rem jurisdiction in
a timely fashion, 310 F.3d at 307-08; in Transaero, the defendant “raised” a personal jurisdiction
defense in its “first responsive motion,” and was only “precluded from arguing” it further until a
related action with res judicata effect was resolved, 162 F.3d at 730. 1

        In fact, Commerzbank’s only cited case addressing a defendant’s mistake, Ng v. HSBC
Mortg. Corp., No. 07-cv-5434-RRM-VVP, 2014 WL 4699648 (E.D.N.Y. Sept. 22, 2014),
confirms that Commerzbank is not entitled to the requested relief. Ng did not involve a waivable
defense. One of the plaintiff’s claims survived summary judgment because the court erroneously
relied on a provision of the Truth in Lending Act that was added to the statute after the relevant
conduct occurred—a fact defendants failed to raise until submitting the joint pre-trial order. Id. at
*2 & n.2. Once raised, it became clear the claim was thus legally baseless, and could not be
permitted to continue to trial: “Here, and even under the strict standards for a motion for
reconsideration, a modification of the Court’s Partial Summary Judgment Order is necessary to
correct clear error, prevent manifest injustice, and avoid a trial on the sole remaining claim that
has no basis in law.” Id. at *4 (emphasis added). See also id. at *3 (“a court should decline to
reconsider its prior decision ‘unless there is a strong likelihood that the district court’s decision
would ultimately be reversed on appeal’”) (quoting S.E.C. v. Amerino Inv. Advisors, Inc., No. 05-
cv-5231-RJS, 2014 WL 405339, at *3 (S.D.N.Y. Feb. 3, 2014)). Of course, as in Ng, a Rule
12(b)(6) defense can be raised at any time, whereas a personal jurisdiction defense is waived if not
properly raised in a motion to dismiss or answer. See Fed. R. Civ. P. 12(h)(1) and (2).

        Defendants (including Commerzbank) have repeatedly insisted that the Freeman I
plaintiffs never raised aiding and abetting claims and that the Court must assess Plaintiffs’ aiding


1
          Commerzbank notes that the letter briefing in Freeman II and Bowman was “abbreviated,” June 9, 2020
Letter at 2, but does not explain how that prevented it from including the words “and Count 10” in that motion—or in
the November 27, 2019 Letter.



                                                         2
Letter to the Hon. Pamela K. Chen
June 17, 2020
Page 3 of 3

and abetting claims here afresh. 2 As they previously asserted in their portion of the November 27,
2019 letter: “because aiding and abetting claims were never properly asserted in Freeman I and
thus not addressed in the Court’s September 16 Order, Defendants proposed to Plaintiffs a form
of stipulation and dismissal order for Freeman II and Bowman that would make express the reasons
for dismissing aiding and abetting claims in those cases.” Nov. 27, 2019 Letter at 3 (emphasis
added). See also id. (noting that the Motion for Partial Reconsideration only “asserted an aiding
and abetting claim against one Defendant—Standard Chartered Bank”); id. at 4 (repeating the
request that the Court state the enumerated reasons for dismissal). None of the enumerated
“reasons” included personal jurisdiction.

         In sum, Commerzbank has failed to exhibit “great diligence” in moving to dismiss the
claims against it in Freeman II and Bowman, having twice explicitly raised a personal jurisdiction
defense as to the Sixth Claim for Relief, but never as to the Tenth Claim for Relief. To grant the
relief requested, the Court would have to reinstate a waivable defense that was not timely asserted.
The stated basis satisfies neither Rule 54(b) nor this Circuit’s standards for granting that relief.

                                                      Respectfully submitted,


                                                      /s/ Michael J. Radine
cc: All counsel (by ECF)




2
         That Plaintiffs agreed that the “same allegations of fact” underlie the Sixth and Tenth Claims for Relief is
irrelevant—waiver of the defense does not depend on the defense’s purported strength in Freeman II and Bowman.



                                                         3
